DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional  in claims 1, 6 and 7; and a decoder of the auto-encoder configured to reconstruct in claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Genki Osada et al. [US 20180268262 A1].
Regarding claim 1, Genki teaches:
1. A non-transitory computer readable storage medium storing a learning program causing a computer to execute a process (i.e. The present invention relates to an information processing device and a non-transitory computer readable medium- ¶0002) comprising: 
by using a discriminator configured to (i.e. a processor- Abstract) generate an estimated label (i.e. a label yinferred corresponding to the calculated latent variable z- figs. 10-11) based on a feature value (i.e. z be a latent variable (emotion)- ¶0065) generated by an encoder (i.e. encoding- fig. 10-11) of an auto-encoder (i.e. Known techniques for inferring a latent factor include the hidden Markov model (HMM), the recurrent neural network (RNN), the autoencoder (AE), and the variational autoencoder (VAE)- ¶0042) and input data (i.e. collected observational data xgiven- ¶0065), causing the discriminator to learn (i.e. a processor that performs machine learning by semi-supervised learning to output an emotion of a person as a latent factor- Abstract) such that a label corresponding the input data and the estimated label are matched (i.e. Learning of weight W proceeds so that an Error which is the difference between the values of xgiven and xgenerated, and an Error which is the difference between the values of ygiven and yinferred are minimized- ¶0093); and 
by using the discriminator, causing the encoder (i.e. a processor- Abstract) to learn such that the label corresponding to the input data and the estimated label (i.e. Learning of weight W proceeds so that an Error which is the difference between the values of xgiven and xgenerated, and an Error which is the difference between the values of ygiven and yinferred are minimized- ¶0093) are separated(i.e. label ygiven and yinferred separated by the calculated minimized error- Examiner’s notes).
However, Genki does not teach an discriminator separated from the encoder:
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to separate the encoder from the discriminator since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 6, method claim 6 corresponds to computer-readable medium storing instructions claim 1, and therefore is also rejected for the same reasons of obviousness as listed above. 



Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Genki Osada et al. [US 20180268262 A1] in view of Imran Saeedul Haque et al.US 20160371431 A1].
Regarding claim 2, Genki teaches all the limitations of claim 1.
However, Genki does not teach explicitly:
wherein in the causing the encoder to learn, causing the encoder to learn such that feature values corresponding to a plurality of input data pieces are distributed independently from each other.
In the same field of endeavor, Imran teaches:
	wherein in the causing the encoder to learn, causing the encoder to learn such that feature values corresponding to a plurality of input data pieces are distributed independently from each other (i.e. In some embodiments, the one or more features comprise conditionally independent probability distributions. In some embodiments, the one or more probability distributions comprise a plurality of nodes, the nodes comprising discrete features or continuous features, wherein the discrete features comprise a Dirichlet conditionally independent probability distribution and the continuous features comprise a Gaussian conditionally independent probability distribution- ¶0014).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings Genki of with the teachings of Imran since the generative model relies on one or more probability distributions specified by the one or more features (Imran- ¶0014).

Claim 3 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Genki Osada et al. [US 20180268262 A1] in view of Elie Aljalbout al.US 20160371431 A1].
Regarding claim 3, Genki teaches all the limitations of claim 1.
However, Genki does not teach explicitly:
wherein in the causing the encoder to learn, causing the encoder to learn such that feature values corresponding to a plurality of input data pieces are not clustered by labels corresponding to the plurality of input data pieces.
In the same field of endeavor, Elie teaches:
	wherein in the causing the encoder to learn, causing the encoder to learn such that feature values corresponding to a plurality of input data pieces are not clustered by labels corresponding to the plurality of input data pieces (i.e. The true cluster labels are indicated by the different colors. The visualizations show that the proposed method results in a more clustering-friendly space compared to the original image space and the space before jointly training with the clustering loss- page 10, ¶7, see figs. 3c and 4c).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings Elie to systematically create new clustering methods by selectively recombining and replacing distinct aspects of previous methods with the goal of overcoming their individual limitations (Elie- Abstract).

Claims 4-5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Genki Osada et al. [US 20180268262 A1] in view of Paul Upchurchal. [From A to Z: Supervised Transfer of Style and Content Using Deep Neural Network Generators].
Regarding claim 4, Genki teaches all the limitations of claim 1.
However, Genki does not teach explicitly:

In the same field of endeavor, Paul teaches:
	by using a decoder (i.e. image generator- section 5.3, fig. 4) of the auto-encoder configured to reconstruct the input data based on the label (i.e. labels- fig. 4) corresponding to the input data and the feature value (i.e. z- fig. 4), generating reconfigured data corresponding to the input data (i.e. The image generater maps (z; label) to an image X̂ (Figure 4). z is a latent code and label is a conditional variable- Section 5.3); and causing the encoder and the decoder to learn such that there is a low difference between the input data (i.e. X- fig. 4) and the reconfigured data (i.e. All generated images are compared against ground truth (Ldec)- fig. 4... The goal is to minimize the dissimilarity of X̂ and X- Section 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings Paul by adding an adversarial imposter detector to improve the visual quality of the generated output (Paul- page 3, ¶6).

Regarding claim 5, Genki teaches all the limitations of claim 4.
However, Genki does not teach explicitly:
the process further comprising: inputting analogy target data to the learned encoder and generating the feature value; inputting the feature value and a target label being an analogy target against the analogy target data to the decoder; and generating analogy data corresponding to the analogy target data.
(i.e. We call this kind of analogy a single-image analogy since only a single image is given as input- page 1, ¶2); 
inputting the feature value (i.e. The z2 images are the analogical reasoning output- fig. 4) and a target label being an analogy target against the analogy target data to the decoder (i.e. see fig. 4); and 
generating analogy data (i.e. x̂2 = f(z2)- section 5.3) corresponding to the analogy target data (i.e. We implement f as a three-layer multilayer perceptron which takes the concatenation of z and label as the input vector... The analogical reasoning output of
the model is X̂ = x̂2 which we also want to be X- Section 5.3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings Paul by adding an adversarial imposter detector to improve the visual quality of the generated output (Paul- page 3, ¶6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488